Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Responsive to preliminarily amended claim set of 3/12/2021

Claims pending	15-16,20,22,24-25,27-36,45,46,52,54
Claims currently under consideration	15-16,20,22,24-25,27-36,45,46,52,54 


Priority
This application has a filing date of 03/12/2021 and is a DIV of 16/063,535 filed 06/18/2018 now PAT 11014957. 16/063,535 is a 371 of PCT/US2016/067771 filed 12/20/2016.  PCT/US2016/067771 has PRO 62/270,421 filed 12/21/2015.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16,20,22,24-25,27-36,45,46,52,54  are rejected under 35 U.S.C. 103 as being unpatentable over Kazakov et al (US PG-Pub 20120164651– IDS entry 6/23/2021) in view of Dahl et al (2004 PNAS 101:4548-53).
As in claims 15 (in part);16; 24a; 25a;27b;28;29;30b;31,32 (3’ phosphate);33c (5’-OH);  34a; 35c;36;45;46,52 and 54,Kazakov et al suggest throughout the document and especially paragraphs 0021-0023. example 2 plus figures 14 as described in paragraph 0144; 17 and 2: ligating adapter to a plurality of sample polynucleotides to produce a plurality of adapter-polynucleotide ligation products, wherein said adapter comprises a 5'  proximal segment and a 3 '-proximal segment, and wherein at least one of the 5' proximal segment or 3' proximal segment comprises a sequencing adapter;
purifiying the products;  optionally with a splint, circularizing such plurality of adapter-polynucleotide ligation products by ligating their 5' ends to their 3' ends to produce a plurality of circularized adapter-polynucleotide ligation products; degrading linear nucleic acids with an exonuclease; hybridizing a first primer comprising a sequence at least partially complementary to the 5' -proximal segment of said combo adapter, to said circularized adapter-polynucleotide ligation products; rolling circle replicating (extending) said first primer with a polymerase to produce a plurality of concatemeric nucleic acid molecules, wherein each of such concatemers is complementary to: at least one sample polynucleotide of the plurality of sample polynucleotides flanked by at least a portion of the sequencing adapter; amplifying said plurality of nucleic acids using said first primer and a second primer, wherein the sequence of the second primer is at least partially complementary to the 3 '-proximal segment of said combo adapter, to produce amplicon(s) comprising the sequencing library; and finally sequencing.
Kazakov et al do not teach preparing monomeric nucleic acids such as set forth in claims 15d,e and claim 54d,e & f.
Dahl et al teach throughout the document and especially the abstract, figure 1 and first paragraph of the paper, the technique of circle-to-circle amplification (C2CA) which entails monomerization of rolling circle replicated (RCR) concatemers per claims claims 15d,e and claim 54d,e & f.
 It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved the RCR of Kazakov et al with C2CA technology advocated by Dahl et al.
One of ordinary skill in the art would have been motivated have improved the RCR of Kazakov et al with C2CA technology advocated by Dahl et al the advantage of achieving billion fold greater sensitivity in applications including nucleic acid genotyping and quantifications, as noted by Dahl et al in the second paragraph of the text.
One of ordinary skill in the art would have had a reasonable expectation of success in applying C2CA of Dahl et al toward the RCR of Kazakov in view or the impressive successful results disclosed by Dahl, in for instance, in figures 2 and 3.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 16,20,22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 15 is drawn to plural sample polynucleotides, whereas dependent therefrom claim 16 at line 1, claim 20 at line 2 and claim 22 at line 2 each are directed to one singular "sample polynulceotide"  As such there is insufficient antecedent basis for such singular limitation in the dependent claims, rendering the metes and bounds uncertain.
In accordance with MPEP 2173.02: If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639